 366DECISIONS OF NATIONALLABOR RELATIONS BOARDD. M. Rotary Press, Inc.andGraphicArtsInterna-tionalUnion,Local508,AFL-CIO.Case9-CA-7635January 14, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn August31, 1973,Administrative Law JudgeRamey Donovan issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, D. M. Rotary Press,Inc., Sharonville,Ohio, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.iWhile Chairman Miller agrees that a bargaining order is appropriateherein, he would,for the reasons stated in his separate concurrence inUnited Packing Company of Iowa, Inc,187NLRB 878, predicate thisremedy solely on the 8(a)(1) and(3) violations found hereinDECISIONRAMEY DONOVAN, Administrative Law Judge: Thecharge was filed on March 7, 1973, by Graphic ArtsInternationalUnion, Local 508, AFL-CIO, herein theUnion. The complaint issued on April 25, 1973, against D.M. Rotary Press, Inc., herein Respondent or Rotary. It isalleged in the complaint that Respondent violated Section8(a)(l), (3), and (5) of the Act by interrogation, threats,indication of benefits for information regarding unionactivity, the granting of wage increases to discourage unionactivity, discharging employees because of union activity,refusing to recognize and bargain in the appropriate unit,and rendering impossible by its conduct the holding of afree and fair election. Respondent, in its answer, denies themajority status of the Union and the allegations of unfairlabor practices.iJuanitaAnderson is employed by Market She is the mother of JosephAnderson,mentionedhereinafterThe case was tried in Cincinnati,Ohio,on June 19 and20, 1973.Briefs were receivedon July 30, 1973.FINDINGS AND CONCLUSIONS1.JURISDICTIONRespondent is an Ohio corporation engaged in varioustypes of printing at its plant in Sharonville, Ohio. Duringthe past 12-month period, a representativetime,Respon-dent had an indirect outflow of goods and materials,valued in excess of $50,000, that it sold to a firm or firmsthat each had a direct outflow of its products,in interstatecommerce, which the firm or firms sold and caused to beshipped to locations outside Ohio directly from pointswithin Ohio.At all times material, Respondent is an employerengaged in commerce and in operations affecting com-merce within the meaning of Section 2(6) and (7) of theAct.The Union is a labor organization within the meaning ofSection 2(5) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundMarket Development Corporation, herein Market, isdescribed by its president, Raymond Anderson,as a massmailmerchandiser. The Company had in the past soldsewingmachines, using salesmen paid on commission.Thesemachineswere sold in the home to potentialcustomers. In 1971 Raymond Anderson conceived andused the idea of selling a "treasure chest" through the mailand the sewing machines were also promoted through themail. The treasure chest program entailed the mailing outofaparticular letter thatRaymond Anderson hadevidentlydeveloped.The letter in the treasure chestpromotion suggested or stated that the recipient of theletter had won a prize in the nature of 3 days in Floridaand some food and that, if the recipient wished to claim theprize, he or she was asked to send $15 to the Company,Market. Printing of material, advertising, and postage weremajor items in the mass merchandising of tens or hundredsof thousand of treasure chest promotional materials.Market found that its use of outside printing firms for itsprinting needs was not satisfactory, principally because ofdelays in production and delivery in securing printedmaterials from these firms. In June or July, 1972, Rotarywas incorporated and began operations in October 1972.Rotary performs printing work required by Market and thelatter is Rotary's sole customer. The building in Sharon-ville,Ohio, in which Rotary is located is approximately 10or 12 miles from Market's premises in Cincinnati, Ohio.Raymond Anderson is president of Market and Rotaryand owns a controlling stock interest in Rotary. JuanitaAnderson, former wife of Raymond, owns a small amountof the Rotary stock, as does Case, the comptroller ofRotary and Market.' Alberta Saul, mother of RaymondAnderson, owns the stock of Market.208 NLRB No. 56 D.M. ROTARY PRESS, INC.From October 1972 to January 19, 1973, George Schauerhad been hired and retained by Raymond Anderson as themanager of Rotary. Marilyn Schauer, wife of George, wasalso employed by Rotary. Such payroll records as appearin the record indicate that George Schauer was earningover $600 per week in January 1973 and his wife wasearning approximately $75. Testimony in the recordregarding Marilyn Schauer had reference to her as "officemanager." Schauer was terminated on January 19, 1973,for inefficiency. His wife was also terminated at that time.The indication is that neither of the Schauers was in theplant after the terminations.Joseph Anderson, son of Raymond, testified that prior toJanuary 1, 1973, he had "always been of the premises"where Rotary had its operations and that he had run "thesales force from out of that office."2 From January 1, 1973,until Schauer's termination on January 19, Joseph Ander-son testified that he was "what you might call an overseerofMr. Schauer." Anderson states that beginning from theperiod of his "overseership" in early January and fromJanuary 19 on, when he became manager of Rotary inplace of Schauer, he found that no one in Rotary seemedto be in charge, that Schauer had been absent a great deal,that a great deal of paper was being wasted, and that therewere no production records. Anderson states that he madea rough estimate that about 29 employees distributed onthree shifts were turning out 20,000 to 40,000 completeddocuments a day for mailing.Before considering what, if any, steps, the Andersonstook to cope with the alleged bad situation above-de-scribed from January 1 to February 19, 1973, there aresome other factors to be considered.Market's merchandising is carried on by mail throughouttheUnited States.3 According to Raymond Anderson,whom the evidence shows to be the kingpin in the entireMarket and Rotary situation, the best markets for Market'sparticularmerchandising are, in order of rank, 1) NewYork, 2) New Jersey, and 3) Ohio, with other statesfollowing.In September 1972, Market was suspended from oragreed to suspend mailing its treasure chest solicitation orpromotion letter in New York.4 Though the New Yorkfacet is not explicated fully by Raymond Anderson, therecord as a whole and the general context warrants theconclusion that the New York suspension involved theappropriate state office, probably the attorney general. Thesame situation existed as to New Jersey, where the letterwas suspended on January 25, 1973. Early in December1972, the attorney general of Ohio, the state in whichEThe reference is apparently to the prior sales force of salesmen who hadsold sewing machines at the homes of individual customers This sales forcehad been terminated effective January 1, 1973, when home solicitation wasdiscontinued3The evidence warrants the premise that because Market is the solecustomer of Rotary and because the latter is overwhelmingly intertwinedwithMarket, the economic health or lack of health of Market is, for allpractical purposes, the determining factor in Rotary's operationWhat isgood for Market is good for Rotary and what is bad for Market is bad forRotary4Anderson testified that "the problems with the States" began with somemention of the operation in Jack Anderson's syndicated newspaper columnin June, 19725 "Long before the first of the year," according to Anderson, the treasurechest letter to Michigan residents was suspended367Market and Rotary had their place of business, advisedMarket that there was a "problem" about the treasurechest letter of solicitation.5 The net result was that Marketsuspended sending out its original treasure chest letternationally. Anderson then, under guidance or supervisionof the Ohio attorney general's office, evolved a revisedtreasure chest letter.The revised or "sanitized" letter,however, did not bring in the business on the scale of theoriginal letter.A series of revised letters was equallyunsuccessful at least in comparison to the original letter.Because Market concluded that the decline in the numberof customers who were sending in $15 for the treasurechest was due to the lack of selling appeal in the revisedtreasure chest letters, Anderson resumed sending out theoriginal treasure chest letter on about February 15 or 16,1973.However, this original letter was not resumed inOhio.B.January and February EventsOn January 8, 1973, a Federal District Court inCincinnati, at the instance of the United States postalauthorities, issued a temporary restraining order againstMarket. In effect, the restraining order embargoed allMarket's incoming mail for I week, January 8-15. Thismeant that Market was receiving no treasure chest checksfrom the public and its principal and main source ofmoney inflow was cut off. Respondent, therefore, onFriday, January 12, 1973, laid off the Rotary employeesuntilMonday or Tuesday, January 15 or 16, when theemployees were all returned to work.6Market's problems with Federal postal authorities andwith the attorneys general of various states regarding itsbusiness operations can be described as serious from alegal and a business standpoint. As early as September1972, as we have seen, the use of the treasure chestsolicitation letter was suspended in New York, which statewas described by Anderson as the Company's number onemarket. In early December 1972, legal problems beganwith the State of Ohio, the Company's home base and situsand a major market for the Company's merchandising.There were problems in other states. As mentioned, thepostal restraining order issued on January 8, 1973.Respondent has also introduced into evidence variousfinancial statements showing the financial situation ofMarket and Rotary in January and February 1973.7 Thesestatements were prepared by Case, the comptroller andaccountant for Market and Rotary. The picture conveyedby the financial statements is one of financial distress.6 Since the payroll records indicate that most of the employees did notcustomarily work on Saturday and Sunday (in fact it is not clear that anyemployee did), the layoff in January was not a particularly drastic step,considering the fact that Anderson, in the instant hearing, portrays theJanuary 8 restraining order as a major disaster to its business The layoff didnot occuruntilJanuary 12 and encompassed 2 working days, Friday,January 12, and Monday, January 15 In January, at least, Respondent didnot perceive a drastic termination of the Rotary printing plant employees asthe way to deal with a cutting off of money inflow7 Information regarding prior years is of a limited nature Forinstance,Case testified that in 1971 gross receipts of Market were $450,000, and$2,500,000 in 1972 In 1972 Raymond Anderson received nearly $400,000 incommissionsfrom the Company,part in cash and part in notes Andersonloaned his company various amounts in 1972 totalling $392,000, part incash 368DECISIONS OF NATIONALLABOR RELATIONS BOARDRaymond Anderson contends, and I believe that he iscorrect, thatMarket's financial distress arose primarilyfrom a falling off of the inflow of cash from people whosent in $15 checks in response to the treasure chest letter.This falling off was attributed to the legal problems withthe states and the postal authorities. The original treasurechest letterwhen revised to the satisfaction of theauthorities aforementioned did not pull in the money insufficient amounts.This basic problem was known toAnderson in December 1972, after Market, as a result of itsencounter with the attorney general of Ohio, suspended themailing of its original treasure chest letters. Market thenput out a number of variously revised treasure chest lettersbut they did not produce satisfactory financial responsesfrom the thousands of recipients. Anderson testified that"at the end of this period, at the end of December I saidI've got to do something . . . I went and put out what wecall our original letter, the one that put us in business." InJanuary 1973, a controlled test by Market had confirmedthat the revised letters simply lacked the appeal or pullingpower necessary for the business.Market, then, byFebruary 15 or 16, 1973, begansending out the originaltreasure chest letter, the proven money maker, to all statesexcept Ohio. It is difficult to perceive, therefore, that onand after February 16 and in succeeding days Market'spicture was worse or as bad as in December and Januarywhen it was in the midst of legal difficulties with states andpostal authorities and had suspended its original letter andhad known in December and January that various revisedletters were bereft of the necessary pulling power.In December 1972, and January, and the first half ofFebruary 1973, there is no indication that the Andersonsregarded a drastic cut in the production personnel ofRotary as a necessary solution for the basic financialproblem of Market. On January 8-15, 1973, a Federalcourt restraining order had stopped all mail to Market.This, of course, eliminated all cash inflow from the treasurechest letters and this inflow was the jugular vein of theentire enterprise.The Andersons, as is evidenced by theevidence introduced by Respondent herein to show itsparlous financial state, were aware of their critical financialsituation.But evidently it was not believed that thesalvation of the enterprise depended upon a sustained deepcut in the Rotary production complement. As previouslystated, itwas not until Friday, January 12, that theemployees were laid off and they were all back at work onTuesday, January 16. Joseph Anderson had, in his words,been "overseeing" the Rotary operation since January 1,1973. He became manager on January 19. He testified thatin January he became convinced that the Rotary payrollwas padded, i.e., that there were five or six employees thatwere not needed.He also statesthat his father, Raymond,had spoken to him at various times about operating on aneconomical basis. On the average, Raymond and Josephconversed with each other five or six times a day in the8A rough approximation is that the 28 employees had an average hourlywage of $2 25 per hour or$90 per week or approximately$2,500 total Theseemployees printed,folded,and inserted the treasure chest letters and otherliterature that were the vital source of any money that was received byMarket in its merchandising by mail enterprise9According to Wehmeir, one of the principal causes for the financialtroubles ofthe Company was the January8 restraining order on incomingcourse of running the Market-Rotary enterprise. However,Joseph testified that even after he took over the Rotaryoperation in January 1973, the full complement of 28Rotary employees was retained until February 19. At thelatter datevirtuallythe entire complement was terminated.Our interest is, of course, in what motivated theterminations on the particular date of February 19. Up tothis point the trigger for this particular date or any date hasnot been discernible as a forewarner of such drasticpersonnel action. The business had been beset by troublessince last December but the nature of the business and thenature of its virtual owner and dominant force, RaymondAnderson, required and evidently had, a resiliency andpersistence that were not easily daunted. However obsta-cleswere to be overcome and however the business was tobe maintained, in the period from December to February18 it isnot discernible that the Andersons believed thatsaving a few hundreds or thousands of dollars in personnelfunds was the solutionsIn the first part of February, up to February 20, most oftheRotary supervisors received pay increases,e.g.Betz,Hayden, and Ryan; employeesBraun,DeBorde, Doyle,Gregory,Hall,Pease,Reno, and Karen Schauer alsoreceived pay increases during this period. Joseph Andersontestified that in January,after he had taken over theRotary operation, employee Lovins told him that the priormanager, Schauer, had hired her at $1.65 per hour.However, when she was assigned the additional task oftransporting Schauer's child to school, she had her wageraised to $2.10. She asked Anderson if she would continueto receive$2.10 now that Schauer was terminated and nolonger in the plant. Anderson continued to pay Lovins$2 10 per hour. While we do not wish to disparage thisconsiderate treatment of an employee, the action isscarcely consistent with that of an employer who viewedpersonnel costs as an area in which retrenchment in suchcosts was vital to its survival.In fact,at one point in histestimony Joseph Anderson, when asked, denied that"salariespaid to employeeswere a consideration in [our]moves to economize."Wehmeir,who testified that he is in the business ofsecuring money for various kinds of companies, and whohad known Raymond Anderson for 15 or 20 years, testifiedthat Raymond Anderson contacted him in early February1973After checking into the financial affairs of Market,Wehmeir agreed with Anderson that Market was in needof cash. For a finder's fee of $4,500, Wehmeir introducedAnderson to two sources of capital,Renaldi Investmentand Save Incorporated, and they loaned Anderson $60,000for a shortterm at high interest rates.9Kramer was a foreman and supervisor who attended amanagement meeting at Martinelli's Restaraunt on Wed-nesday, February 14, 1973. Others present were JosephAnderson, the plant manager of Rotary; Case, thecomptroller for Market and Rotary, and the various othermail to MarketWehmeir testified that it was his understanding thatMarket's mail had been withheld for about 30 days, "and consequently hismoney,which normally came in the mail, was withheld from him, whichhelped put him in this financial bind " The restraining order was actually ineffect from January 8-15 and as soon as it was lifted, accumulated andcurrent mail was received by Market D. M ROTARY PRESS, INCsupervisors in the plant. There were only 2 working daysafter February 14 and before February 19, when Respon-dent terminated approximately 20-24 of its 28 employ-ees.10Therewas nothing said at the February 14management meeting about the possibility of a large-scalelayoff.Kramer testified that on February 14 the topicswere various means of increasing production and thepossibility of terminating five employees who were notproducing as they should. The purchase of another foldermachine was also discussed. Foreman Hayden who, unlikeKramer, was not terminated on February 19, was called asa witness by Respondent. Hayden stated that on February14 the discussion was about trying to increase productionand about the possible purchase of new or other machinery.He did not recall any discussion of possible terminationsof employees. Joseph Anderson testified that around thefirst of February, he had concluded that the Rotary payrollhad about five or six employees more than were needed.However, Anderson states, regarding the February 14meeting with the supervisors, that the purpose of themeeting was to keep open the lines of communicationbetween top management and the supervisors and therewas also discussion about ways of increasing production.He states that he did not discuss the layoff of a largenumber of employees with supervisors on February 14. Infact, the evidence is rather clear that no such terminationwas contemplated. Anderson also states that on February14,"actually at that particular meeting . .. we talkedabout discharging a few employees for economic rea-sons. . . ... It was in this connection that Andersontestified,aspreviously described, that salaries paid toemployees were not a consideration in the Company'sdesire to economize. This assertion is apparently borne outby the Company's attitude toward the pay of employeeLovins, previously described, and the granting of payincreases to various employees in February shortly beforethe terminations on February 19. It is also a fact thatAnderson agrees, as testified to by Kramer, that onFebruary 14, Kramer asked Anderson what he planned todo about the union matter and Anderson said he wouldworry about it "when it came up." 11Four days after the February 14 management meeting, aSubstantial number of employees attended a meeting in theUnion's office on Sunday, February 18, 1973. The Unionhad been contacted by Marilyn Schauer, a formeremployee of Rotary. She arranged the meeting with theUnion after informing the union representative that agroup of Rotary employees was interested in the Union.At the February 18 meeting or after the meeting on thesame date, 20 production and maintenance employees in aunit, excluding supervisors, guards and watchman, andoffice clerical employees, that I find to be appropriate,signed an authorization sheet under the following heading:10Kramer was also terminated on February 1911I interpret the quoted phrase to mean that when the union situationcame to a head or became serious, the Company would give it full attentionUp to February 14 there had been rather vague talk about an unidentifiedunion or union activity for a considerable period of time and Andersonstates thathe was aware of the fact In Anderson's words, he told Krameron February 14 that regarding a union "we would cross it when we came toit"12Schauer was terminated January 19 Staley last appears on the payrollon January 10 1 note that on a union card that Staleyalso signed onAuthorization369We, the undersigned,employees of the D. M. RotaryPress, Inc, do hereby appointtheGraphicArtsInternationalUnion,LocalNo. 508Cincinnati,AFL-CIO,our true and lawful agent for us in our placeand stead,to bargain collectively with DM.RotaryPress, Inc.Although there are 23 signatures on the above authoriza-tion, I do not count those of Marilyn Schauer and HutsonStaley,who were former and not current employees.12 Ialso exclude Kramer since the evidence shows him to be asupervisor. This leaves 20 authorizations from unit employ-ees out of a payroll of 28 unit employees and constitutes amajority.Many employees also signed union cards onFebruary 18 in addition to signing the above authorization.A few employees had signed union cards but not theauthorization sheet. A few other signed the authorizationsheet but not cards. I consider the authorization sheetalone to be a valid designation of the union although thecards are also valid.13In addition to Joseph Anderson's testimony that he hadheard of union activity for many months and the testimonythat on February 14 he had told foreman Kramer that hewould meet the union situation when he had to or when itcame to a head, there is other evidence of employer interestin the February 1973 union situation.Employee Pease had a conversation about the UnionwithMarilyn Schauer about February I1 or 12. About 2days later, Pease's foreman, Betz, a supervisor, approachedPease three or four times at Pease's work station in theplant. In these conversations, Betz asked Pease what wasbeing said about joining the union and when the meetingwould be held at which the employees would vote whetheror not to join the Union. Pease professed ignorance,although he apparently was aware of the scheduledFebruary 18 meeting. Betz said that there might be a payraise for some employees; he said there was talk of raisesfor a few "of you" and asked Pease "if it would work."Betz also asked what other employees were in the unionmovement.Pease had started working for Rotary in September 1972.He received a raise in pay in December 1972. From thattime until and including the day of February 14, 1973, hispaywas $3 per hour. On the next payday, Friday,February 16, his pay was $3.25. Pease testified crediblythat he had not asked for a pay increase. Since Betz did nottestify, there can be little doubt that the increase can beexplained in the context of Betz' conversation with Peaseabout February 13 or 14 concerning union activity andFebruary 18, he does not list the name of Rotary as his present employeralthough there is a space for such information and Staley filled out otherspaces on the card13 It is unnecessary to discuss the validity of the signing of theauthorization sheetby Doyle andSchuler and the contention that thesesignatures were secured when Marilyn Schauer told them that they wouldlose their jobs unless they signed If Doyle and Schuler's signatures were notcounted there would be 18 valid signatures on the authorization sheet andthis would be a majority of the unit 370DECISIONSOF NATIONALLABOR RELATIONS BOARDBetz'hint that some of the employees might receive anincrease.14I find that Respondent through supervisor Betz engagedin illegal interrogation; a thinly veiled promise of a wageincrease;and the granting of a wage increase; all of whichconduct interfered with and restrained employees in theexercise of rights guaranteed by Section 7 of the Act; suchconduct is found to constitute violations of Section8(a)(1)of the Act.Employee Karen Schauer testified credibly that aroundFebruary 15, 1973, her supervisor,Betz,spoke to her atwork. He asked if she knew anything about a union beingorganized. She said she did not.'5Schauer states that 3 or 4 weeks before her terminationon February 19, she had asked Joseph Anderson for awage increase. He gave her no definite answer to indicatewhether she would or would not receive araise.Thereafter,Schauer had spoken to Betz about a raise and asked him,did he know whether or not she would receivea raise. Betzsaid he did not know. In the paycheck that Schauerreceived on February 19, after her discharge on that day,she received a wage increase.Employee Hall testified credibly that around the week ofFebruary 12 he asked his supervisor, Betz, with whom Hallhad a friendly relationship, what he thought about a unionbeing in the plant. Betz said that he did not know whatwould happen but the Company might fold up if a unioncame in.Later the same day, Betz initiated a conversationwith Hall. Betz said that the front office "was offeringsome money or some sort of price about information onthe union" and he,Betz,"blew it" and "missed out on themoney."In the first part of January 1973, Hall had asked for awage increase.is He asked Betz about thisincreaseon threeor four occasions. Nothing happened until one workingday before Hall's termination on February 19. On thatdate, evidently Friday, February 16, the regular payday,Hall received a wage increase to $2.25 per hour.Employee Schmidt testified credibly that on February 19his supervisor, Hayden, came to his work station in theplant on three occasions.17 The first conversation wasabout 5 p.m. Hayden asked about the identity of the union,who was in charge of it, and what Schmidt knew about it.About 10-20 minutes later Hayden again returned toSchmidt and questioned him further about the Unionalong the same generallines asin the first conversation.Hayden told Schmidt that the front office would valuegreatly any information that Schmidt had about the Union.Schmidt told Hayden everything he knew about the Union.There was another conversation between Hayden andSchmidt on that same evening, of February 19, apparentlyat some timeafter or around 8 p.m. Two employees,DeBorde and Gregory, were looking at a copy of a bookletthat was captioned Joint Contract between Graphic ArtsInternational and D. M. RotaryPress, Inc.18Hayden came14Pease was terminated with others on Monday, February 1915Karen was the daughter of Marilyn Schauer16Prior to January Hall had received raises that had lifted his wage from$165 to $211Schmidt was on the second shift,4 p.m to 12.18As we shall see,such an instrument was executed between the Unionand George Schauer, former manager of Rotary, on the evening ofover to Schmidt and asked him if DeBorde and Gregorywere looking at the union booklet. Schmidt said he did notknow.Hayden told Schmidt he was a liar. Shortlythereafter Hayden again came to Schmidt and once moreasked if the booklet was a union booklet. Schmidt said, yes,itwas a union contract booklet. Schmidt testified that hebelieves that Hayden had a copy of the contract bookletbut is not sure. In any- event, Hayden either had a copy ofthe contract or was familiar with its contents because hetold Schmidt that Schmidt was worth $2 to $2.50 per hourbut not $5.81.19Doyle, an employee witness called by Respondent,testifiedthat she worked the first shift on Tuesday,February 20, and completed her shift at 4 p.m. She wasplaced on layoff for Wednesday and was recalled andreturned to work on Thursday, February 22, and hadworked since that time. Doyle had been hired in September1972. She received three pay increases, two of them beingprior to January 3, 1973. She received another pay increaseon the payroll of February 14, 1973. One other employee,Reno, who was terminated on February 19, also received araise on February 14. Various other employees, terminatedon February 19, in addition to those previously mentioned,had received raises on February 19.JosephAnderson undertakes to explain the wageincreases that occurred in February 1973, a period that theCompany describes as one of great financial crisis and lackof operating funds, as attributable to the fact that formermanager Schauer had promised increases to variousemployees and the Andersons granted the increasesbecause they did not wish to "rock the boat." I do not findthis a convincing explanation. Schauer was discharged onJanuary 19 for inefficiency or, as the Anderson's saw it,incompetence and neglect of duty. I do not believe that theAnderson's conceived that they owed anything to Schaueror his policies or that they had any obligation to give raisesin a period of financial crisis simply because Schauer hadallegedlymade some promises. Moreover, there is notestimony in this record from any employee who received aFebruary raise that he or she had been promised a raise bySchauer or that this had been reported to Anderson by theemployee. Some of the employees testified they had askedAnderson or a foreman for a raise and had received nocommitment from these management people. One employ-ee testified that he had never raised the question of a wageincrease. Employee Pease, above, a few days after beinginterrogated about the Union by SupervisorBetz, receiveda raise although he had not asked anyone for such action.Anderson's further contention is that the wage increases,received by employees around February 14 and 19, in theperiod when Respondent was aware of union activity andhad been interrogating employees on the matter, had beenapproved several weeks before and that the Company'sproceduralmachinery was slow. I find this contentionequally unconvincing. Pease, for instance, was interrogatedFebruary 18, 197319Schmidt's wage wasSi 75 Althoughthe record does not contain acompletecopy,including wage scale,of the February18 "contract," thescale of wages was admitted substantially higher than the existing Rotarywages.Apparently $5.81, referredto by Hayden,was what he understoodthe union wage scale to be. D. M. ROTARY PRESS, INC.about the Union on February 13 or 14 and was told on thatoccasion that there might be some raises forthcoming andwas asked. "would it [the granting of raises] work." OnFebruary 19, Pease received a raise.While Anderson's explanation of many weeks delay inprocessing the necessary paper work for raises might carryconviction if Rotary and Market had a vast bureaucracy ofdepartments and people, this is not evident in a relativelysmall operation such as we have before us. There werethree or four foreman, only one of whom would beinvolved in his employee's raise, plus Manager JosephAnderson who was in frequent contact with his father,Raymond. The comptroller, Case, was the financial officerand he was also available. Although there was somepreliminary paper work prior to a raise becoming effective,the payroll clerk, as far as appears, wrote, for instance,"2.25" on the payrollas anemployee's hourlyrate insteadof "2.00" when a raise was given, and the number of hoursworked would then be computed at the new rate. There isno indication tiat the payroll department or anyone elsenotified an employee in writing of a raise and the employeegenerally became aware of a raise when he received hispaycheck.The matter of effecting a raise was, in myopinion, relatively simple in this small operation dominat-ed by Raymond Anderson and his son. Joseph.In my opinion, the evidence heretofore described amplywarrants the conclusion, and I find, that RespondentviolatedSection 8(a)(1) of the Act by interrogatingemployees about union activity, and by indicating orforetelling and granting wage increases to discourage andinterfere with union activity.We have now seen Respondent's awareness of at leasttalk of union activity among employees for a week or moreprior to February 19. We have also seen that Respondentengaged in unfair labor practices, abovedescribed, duringthatperiod in an effort to thwart the union. But onSunday, February 18, the Union attained designationsfrom a majority of the employees in an appropriate unit.The evening of February 18, Nichols, vice president ofthe Local Union, met with George Schauer. Nichols statesat the time he understood that Schauer was still presidentof the Company. Nichols asked for recognition andpresented proof of majority. The end result of the meetingwas that Schauer signed that evening a contract betweenRotary and the Union that Nichols had presented at themeeting.Neither in the complaint, nor at the hearing, norin his brief does the General Counsel contend that thecontract executed by Schauer is binding on the Respon-dent and the violations alleged in the complaint are notbased or premised on the contract. I, too, attach no weightto the contract aspect insofar as the issues before me areconcerned.The Nichols-Schauer meeting is simply achronological introduction to ensuing events.20 Evidently the contract contained a checkoff clause21Morelli was not aware of many aspects of the matter at this initialstage and he so informed Boyd. There is no question that Morelli checkedwith the Andersons after talking to Boyd and mformed them of what Boydhad said After receiving information from the Andersons about Schauerand so forth,Morelli then called Boyd22Morelli went a long way toward quickly substantiating his contentionsregarding Schauer. H-: wrote to Schauer onFebruary19, after theMorelli-Boyd conversation,with a copy to Boyd. The letter,inter ala,remindedSchauer that"your services were terminated January19, 1973, by awritten371On the following day, Monday. February 19, Nicholstelephoned the union attorney, Boyd, and informed himthat he had signed a contract with Rotary. He asked Boydto contact Rotary's attorney, Morelli, and work out thedetails of check off of dues and so forth.20 Boyd testifiedwithout contravention that he spoke to Nichols about 2p.m. on February 19. Boyd called Morelli at about 3 p.m.He relayed the information from the Union that the Unionhad signed a contract with Rotary, with the latter actingthrough Schauer.Morelli, in effect, said that he wouldcheck into the matter and would call back 2t Morelli calledBoyd at approximately 4 p.m. He told Boyd that Schauerhad been discharged previously and had no authority tosign a contract for Rotary. Morelli, in effect, told Boydthat the contract was worthless. Boyd said that the Unionunderstood that Schauer was president of Rotary. In anyevent, Boyd said, the Union had a clear majority in theunit,and if Morelli could show him that Schauer was notthe president and had no authority to execute the contract,theUnion was willing td discard the contract if theCompany would recognize the Union and start contractnegotiations from scratch. Morelli replied that he did notwish to recognize the Union and that the only way hewould recognize the Union was throughan election.Morelli was of course speaking as the attorney for his clientRotary and Market.When Morelli in his second conversation with Boyddisclaimed Schauer and his authority, as well as thecontract executed by Schauer, Boyd, in effect, presentedhim with an alternative, subject to Morelli substantiatingthe assertion that Schauer was not the president and hadbeen discharged well before he executed the contract. Sincethese contentions had been strongly stated by Morelli, themeans of substantiating the contentions were presumably(and actually, according to the evidence in this case)readily available and within the control of Morelli. Boyd asan alternative, therefore, asked that Respondent recognizetheUnion as majority representative of the employees inthe appropriate unit and commences bargaining negotia-tions for a contract from scratch. Morelli replied thatrecognition would be forthcoming only as the result of anelection.22As regards the Rotary plant and its employees, thefollowing is the surrounding context in which the events ofFebruary 19, such as the Boyd-Morelli conversations in thelater afternoon of February 19, are to be understood. Theemployees had been paid on Friday, February 16, theregularpaydayNothingwas said to employees orsupervisors about a layoff or terminations. During thisperiod there were two shifts in operation, the first shift andthe second shift 23 The first shift completed its work andthe shift went off as usual at 4 p.m, on February 19. Therewas no indication of anyterminationsor layoff or anythingletter.You havenot been nearthe companypremises for over four weeks "Having writtensucha letter, witha copy to Boyd.Morelli couldreasonablybelievethatBoyd's alternativerequestwas operativei e recognition of theUnionand commencement of contract negotiations. Morelli, however, hadalready rejected this alternativeby his statement that recognitionwould beforthcomingonly asthe result of an election.2JForeman Kramer,who impressedme as a credible witness, testifiedthat 2 or 3 weeks before February19, the third shift had been eliminatedand consolidatedinto the other shifts andhe was moved from thethird tothe secondshiftKramer stated that no employee was laid off at the time of(Continued) 372DECISIONSOF NATIONALLABOR RELATIONS BOARDelse out of the ordinary. The second shift began as usual at4 p.m. and would have completed its shift at 12 midnight.A few minutes before 12, February 19, the employees onthe second shift were told that they were terminated. Thefirst shift began its work on the morning of February 20and went off as usual at 4 p.m. It is not clear which, if any,employees on the first shift were laid off or terminatedbefore beginning work on February 20 or after work onthat date. First shift employees such as Doyle, Schuler andCooper worked a full shift on February 20. Doyle wasnotified of her layoff on the evening of the 20th. She wasreturned to work on February 22. Cooper and Schuler werenever laid off. Don Albers worked on the first shift. Hetestified that he was terminated in February with everyoneelse.The last payroll entry for Albers was February 20.We now consider the evidence as to how and whyRespondent made the decision to terminate all the secondshiftemployees on February 19. We have previouslydescribed the telephone conversation between attorneysBoyd and Morelli in the late' afternoon of February 19.Boyd referred to the contract executed by Schauer with theunion on February 18 and also claimed that the Unionrepresented a majority. As an alternative position Boyddemanded recognition and the negotiation of a contractfrom scratch. Morelli said that recognition would only beforthcoming after an election, thus rejecting the alternativeand, of course, he had already repudiated the Schauerexecuted contract.Becauseof the claim by Boyd about the contract and thealternative claim of majority and the demand for recogni-tion, it requires little imagination to conclude that, aftertalking to Boyd, attorney Morelli would have acquaintedhis client,Market and Rotary, with the situation. Marketwas Raymond Anderson, the dominant and pervadinghead of the Market and Rotary enterprise In questioningat the hearing his witness, Joseph Anderson, son ofRaymond, Morelli asked:Q.Now, directing your attention to February 19,1973 . . . You received a phone call from Ray[Raymond Anderson] as regards this conversation Ihad with Boyd, is that correct?A.Yes.Raymond therefore on February 19, probably around 5 orthe consolidationAs a member of the third shift and a foreman thereonKramer was in an excellent position to know the facts Joseph Anderson'stestimony regarding the shifts is a maze of contradictions He testified atvarious points as follows At one point Anderson testified, "Q And youcontinuedtowork from January 19 to February 19 withthe fullcomplement of employees that were there when you took over'1 A Yes, sir",at another point, he was asked about the number of shifts "around February20, 1973 "His answerwas, "A. February 209 Wehad three shifts, Q Begyour pardon?A. Three shifts"and added that the three shifts were then cutback to "one shift " About four pages later, Anderson testified that the thirdshift was eliminated at 12 midnight, Sunday, February 18 At a later point inhis testimony Anderson stated that the third shift was eliminated "aroundthe middle of February, early part of February Q Early part of February'sA Yeah " Anderson stated that he believes Kramer and others on the thirdshiftwere transferred to the first and second shifts but that some employeeswere eliminated at the time Although there is a wide choice of assertionspresented by Anderson'stestimony, Iwill limitmy comment to hisstatement(inconsistent though it is with his other statements) that the thirdshift was eliminated at midnight Sunday,February 18 1 am not persuadedthat this is the fact This action, if it occurred, would have followed the6 p.m. knew what Boyd had said to Morelli about theUnion demands. Although Joseph Anderson,as managerof Rotary was in that plant office every day, Raymond,after his talk with Morelli, above, called Joseph at thelatter's home that evening. Joseph so testified. Joseph saidthat prior to the call that evening, he and his father hadtalked five or six times during that day, which was, he said,average. I am satisfied that during the day, when the firstshift was working 7:30 a.m. to 4 p.m. and the second shiftstarted at 4 p.m., nothing was said about taking aninventory or that the second shift would be terminated onFebruary 19. Since the alleged reason for the terminationof the secondshiftwasto save money,themaximumsaving would have been realized byterminatingthe secondshift at 4 p.m. before it started work. However, it was onlylater thatevening,afterMorelli reported to Raymond onBoyd's union demands, that Raymond called Joseph at thelatter's home at 6:30 or 7 p.m. According to Joseph, hisfather referred to the financialsituationand told him totake an inventory of materials on hand.24 Joseph couldrecallnomentionof the Union in this conversationalthough by that time the Andersons were aware ofMorelli's report which was, in effect, that the Union wasfiguratively at the gates of, or inside, the plant. I find thishard to believe. Joseph then called Foreman Hayden at theplant and told him to take an inventory of the treasurechest letters on hand. Hayden states that this was at about8 p.m. Foremen Hayden,Betz,and Kramer then begantaking an inventory. Hayden testified that about I I p.m.the inventory was completed and he called Joseph andreported the count. About 11:45 p.m., according toHayden, Joseph called him and told him to terminate allthe employees on the second shift. Hayden did so, a fewminutesbefore 12, the end of the shift. Hayden was notterminated and came to work the next day on the firstshift.Joseph testified that in addition to the instruction fromhis father at about 6:30 p.m. on February 19 to take aninventory, his father called him again at about 9 p.m.According to Joseph, Raymond said that "he didn't thinkthe financial picture would warrant a second shift. Theexpenses, they were out of line. . . . I think that we canjust hop along with an experienced first, strong, solid firstshift." Joseph then states, "And he asked me my opinion. Isaid, `I haven't been on the scene long enough to know butunion meeting on the afternoonof February18, attended by a substantialnumber ofemployees,and would havefollowed by about4 hours thesigning of the contract on the eveningof the18th In my opinion someemployees would havenotifiedNichols,the union representative,who hadpresided atthe union meeting the afternoonof February18, that the thirdshifthad been terminated,including employeesthereon, shortlyafter themeetingThis notification wouldhave been madeto Nicholson February19 or 20 1 find this conclusion to be borne out by thefact that on themorning ofFebruary 20 Nicholsreceived a number of callsfromemployeesadvising himthat at the end of the second shift at 12 midnight,February 19,the entiresecond shift of employeeshad been terminatedThere is noreason tobelievethatif the thirdshift had been eliminated at midnight,February 18, Nichols wouldnot have been informed of this fact onFebruary 19 and certainly by February 2024 Josephstates that he and his father"had discussed the financialsituation that entire weekend " If this is so,they quite evidentlyhad madeno decisionabouttaking aninventoryor terminations and had still hadmade no decisionabouttaking an inventory or terminations during theentireday of Monday, February 19 D.M. ROTARY PRESS, INC.from what I have observed I think that is probablytrue.' "25The foregoing indicates, and I believe on this aspectcorrectly, that Raymond Anderson made the decision toterminate the second shift sometime in the evening ofFebruary 19 after Morelli had reported that the unionclaimed to represent a majority of employees and haddemanded recognition, as well as having claimed anexecuted contract. Quite clearly Joseph simply went alongwith the decision that the plant could operate with only thefirst shift and he told his father in that conversation that "Ihaven't been on the scene long enough to know" but yourconclusion "is probably true." This certainly does notindicate that Joseph at an earlier time or at that time hadmade a definite and independent decision to terminate thesecond shift and to operate the plant with only the firstshift.Joseph also refers to a conversation that he had withattorneyMorelli on February 19. The exact time of thisconversation is not entirely clear. In my view of theevidence,Morelli did telephone not only Raymond butalsoJoseph on February 19 after Morelli had hisconversation with Boyd. It was probably around 5 p.m. orshortly after.Morelli reported Boyd's union demands. Forsome reason, either as precautionary advice or becauseJoseph's reaction to Morelli's report was that he woulddischarge the whole second shift, Morelli advised Josephnot to discharge anybody, indicating possible NationalLaborRelationsBoard intervention. In short, I amdisposed to view Joseph's state of mind or his intent asexpressed to Morelli as a reaction to the news conveyed byMorelli rather than the revelation of an existing plan toterminate the second shift. If Joseph, at 5 p.m. on February19, in talking to Morelli, had already decided on terminat-ing the second shift and getting along with only the firstshift,Joseph's conversation with Raymond Anderson 4hours later that night would have been quite different thanitactually was. Thus, as we have seen, at 9 p.m. Raymondtold Joseph that he thought that they could get rid of thesecond shift and get along with dust the first shift.Raymond asked Joseph for his opinion and the latter said,"I haven't been on the scene long enough to know . . .adding that what Raymond had said was "probably true."It is Respondent's contention that the terminations thatwere decided upon and effectuated on the evening ofFebruary 19 were due solely to the financial stresses underwhich Rotary and Market were operating. As stated inRespondent's brief, the financial stress was due to "distressin profits from its mail order operation because of badpublicity and numerous legal problems with the PostOfficeDepartment and the Attorney General offices ofseveral states, the ineffectiveness of new copy letters, andthe high interest rates necessary to borrow money in orderto pay creditors." Respondent also introduced evidencethat it owed substantial sums to various creditors.25The majority of the employees worked on the second shift onFebruary 19 As far as I can determine, there were either three to five or sixnonsupervisors on the first shift26The Andersons talked with each other five or six times during the daybut it is not claimed that anything was said about terminating the secondshift on February 19. Raymond states that mail receipts were very low onMonday, February 19 Assuming this to be true, the fact would have been373While I believe that the evidence does show graveproblems, financial and legal, in the intermeshed RotaryandMarket mail order merchandising business, theseproblems existed in December, January, and February,prior to the evening of February 19 when Respondentdecided to and did terminate its second shift, whereapproximately 80 percent of its employees worked. Thedebts and the creditors were not of February or February19 origin; the legal problems with the states and the postalauthoritieswere critical in December and January; onJanuary 8-15 there was in effect a restraining orderstopping all incoming money to the business; in January,Respondent was aware that a series of revised treasurechest solicitation letters were not bringing in the money inthe same quantity as had the original letter which hadgiven rise to legal problems with law enforcementauthorities.Raymond Anderson admitted that on Friday, January12, when Respondent laid off all its employees and recalledthem all on Tuesday, January 16, the financial situationwas not any different than it was on February 19 and "wasdust about the same." The financial situation by the end ofthe prior week and on payday, Friday, February 16, wassurely no different than it was on Monday, February 19. If,as Joseph Anderson asserts, he and his father spent theentireweekend before Monday, February 19, discussingfinances and economy, they did not decide to terminate thesecond shift. There was ample time on Monday, February19, from 7:30 a.m. on, for Raymond Anderson or bothAndersons to decide to terminate the second shift beforeits commencement at 4 p.m.26 This would have saved theexpense of allowing the entire second shift to work 8 hoursuntilmidnight. Inventory could have been taken on thefirst shift on February 19 as well as on the second since itwas an inventory of material in the plant. As a matter offact, the inventory, that was ordered and that was taken onthe evening of February 19 after Morelli had reported totheAndersons regarding the Union claims and demands,appears to have been undeter minative of the terminationdecision. Hayden, who was in charge of the inventory, didnot complete it and report the results to Joseph Andersonuntil I1 p.m. but Raymond Anderson, with the concur-rance of Joseph, had, at 9 p.m., reached the decision toterminate the second shift.Whatever the stress of bills and creditors in Respon-dent's business, one fact is apparent. Unless Respondentproduced and disseminated to the public its treasure chestletters and other advertising material, no money would becoming in to the Company and there would be little hopeof paying either existing or future financial obligations.That was the nature of the business. Notwithstanding thevital necessity for the production by Rotary of most of theaforedescribed advertising material, Respondent made adrasticcut in the Rotary production personnel onFebruary 19-20, 1973.known during the day andin ample timetomake a decision regardingterminationsA low amountof incomingmail on a particular Monday didnot mean thatthe roof had fallen in The postal system beingwhat it is, maildispatched the previous week does not always arrive on Monday eventhough in the past the receipt of mail by a particularaddresseemay havebeen heavy on Monday 374DECISIONS OFNATIONALLABOR RELATIONS BOARDJoseph Anderson testified that there were no productionrecordsmaintained by Rotary when he took over asmanager on January 19, 1973. Anderson did not startkeeping production records at Rotary until March 1, 1973.There also had been no "time studies made or any jobevaluations or anything like that," pnor to February 19-20,1973. It is reasonably clear; therefore, that Respondent, onFebruary 19, had neither definitive information on existingproduction with a complement of 28 employees nor of theproduction that could be expected from a greatly decimat-ed staff after February 19-20.We do not know exactly what happened to productionimmediately after the February 19-20 cut, but we do knowthat between some indefinite time, after February 19-20and up to and including the date of hearing in June 1973,production has improved. Three of Respondent's witness-es,Hayden, Doyle, and Joseph Anderson, testified on thisaspect but they gave no precise time other than "after orsinceFebruary 19-20" that Respondent acquired newmachines for Rotary and thereby improved production.Doyle, for instance, testified that from February 22 "up totoday [June 20, 1973 ]," the Company acquired two newmachines,"one inserter and one folder " In short,sometimeafterFebruary 19-22, Respondent acquired anew inserter and a new folder to supplement or to supplantexisting machines. These machines are large and are not inthe cost range of simply a few hundreds or a few thousandsof dollars. Although Respondent points out that the "new"machineswere bought second hand and were usedmachines, theywere new inthe sense of being newlyacquiredbyRespondent.Thesemachines obviouslyrequired an expenditure of funds, either in the form of cashor the incurring of a debt. The expenditure was clearly anew expenditure. The new machines improved production.Concerning the new folder, for instance, foreman Haydentestified,"Itworks almost perfect. It increasedmyproduction up to at least a hundred thousand a day .. .where, in comparison [with the old folder] . . . I think themost we would ever get out a day would be approximatelyaround thirty, forty thousand." But there is no indicationthatRespondent was aware beforehand that the newmachines would be vastly superior to the old machines orthat the new machines had been purchased or acquiredpnor to the February 19-20 terminations. The newmachines mayhavebeen purchasedat some recent timeafter the February terminations to compensate for adepleted personnel complement. Thus Joseph Andersontestifiedin termsof production at the time of hearing andnot of production on February 26 or March or othermonths after the terminations.2727He testified,"at the present time we average between fifty and sixtythousand completed mailings a day," as compared with Anderson's estimateof predischarge production of 30,000-40,00028On January 8, although a restraining order had cut off completely allmail income to Respondent,Respondent did notlayoff anyemployees untilthe end of the week, January 1229Case,the comptroller,testified thatMarket'soperations dependdirectly on the mailing of advertising material puntedby RotaryIassumethat this means that the treasure chest letters and other advertising andsolicitingmaterials that are printed and mailedby Rotarybring mailedresponses from the public in the form of checks and so forth to MarketMarket presumably opens and sorts the incoming responses and handlescorrespondence.Casestates that at the time of the Rotary terminationsWhile the evidence of financial stress persuades me thatRespondentwould have taken steps to save money,including reducing personnel,by sometime possibly in thelatter partof Februaryor early March,28 the evidence doesnot persuade me that it would have acted when and how itdid and that it would have terminated the entire secondshifton the particular night of Monday,February 19,absent the report of the union claim of majority and uniondemands which Respondent received in the late afternoonofFebruary 19. 1 do not believe that the timing ofRespondent's action is explainable as a simple coincidence.It is my opinion that the Union demands on February 19triggered,precipitated,and caused Respondent to termi-nate its second shift on February 19 as a means of avoidingthe Union problem.Iview the action as a hasty and illegalresponse and I find that the terminations on February19-20, 1973,were in violation of Section 8(a)(1) and (3) ofthe Act.29Inmy opinion,Respondent would have been within itsrights in refusing to accept the executed contract asbinding and Respondent was not obliged to recognize theUnion upon demand,albeit the Union claimed and didhave a majority in an appropriate unit,providing thatRespondent did not otherwise engage in unfair laborpractices to frustrate the union activities of its employees.Respondent,however,has engaged in violations of Section8(a)(I) of the Act as found in this Decision and has alsoviolated Section 8(a)(3) and(1) of the Act bythe February19-20, 1973,terminations.It is difficult to perceive how afair election would be possible when,within a few hoursafter the Respondent learned of the union claims anddemands,Respondent discriminatorily terminated approx-imately 80 percent of the plant employees.N.LR.B. v.Gissel Packing Co.,395 U.S. 575, 613-614 (1969).THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative action toeffectuate the policies of the Act.Since I have found that the discharges on February19-20, 1973, were discriminatory, the customary remedy istorequireRespondent to offer reinstatement to thedischarged employees and to pay them wages lost becauseof their discharges from the date of discharge to the date ofthe offer of reinstatement 30Joseph Anderson testified, without contradiction, that, inthe latter part ofMarch 1973, he , and a secretarytelephoned the terminated employees individually. Al-though Anderson testified that there were only three jobMarket laid off five of "the girls in the office"atMarket.The layoff atMarketis not in issue in the instant caseand only theforegoinglimited factsappear orwere offered inthe recordIassume that whenRaymondAnderson decided on the Rotary terminations on February 19, he decidedthat it was an appropriate time to save money at Market He wasundertakingto save money at both Rotaryand Market albeit I have foundthat the selectionof the particular time of February 19 for the Rotary actionwas caused and triggeredby theunion demands a fewhoursearlier onFebruary 1930Thematter of possible terminations for legitimateeconomicreasons atsome date subsequentto the February 19-20, 1973.discharges isappropriatelyreserved for the compliance stage of the case. D. M. ROTARYPRESS,INC.375openings that he was trying to fill in March, only one of thedischarged employees, Janice Baker, accepted the offer ofreinstatement.31All other employees declined for variousreasons, such as returning to school and so forth.Accordingly, the period of backpay is from the date ofdischarge on February 19-20, 1973, to the date of the offerof reinstatement in late March 1973 or whatever the exactdate or dates are shown to be. The amount of backpay thatmay be due to individual employees will be less anyintermediate earnings of the employee during the aboveperiod. The computation of backpay due is to be made ona quarterly basis and with interest at 6 percent.Having found that the Union, since February 18, 1973,represented a majority of Respondent's employees in anappropriate unit, there was a refusal to bargain whenRespondent rejected the Union's alternative demand forrecognition on February 19, 1973, and discriminatonlydischarged employees on February 19-20, 1973. Respon-dent'sconductmade the holding of a fair electionimpossible and Respondent had informed the Union that itwould not recognize the Union except through an election.Inmy opinion, Respondent's discriminatory discharge ofall but a handful( of its employees just a few hours after theUnion had claimed a majority status and demandedrecognitionwas conduct that decimated the Union andmade the holding of a fair election impossible. It was thetype of conduct justifying a remedial bargaining order.Gissel Packing Co., supra.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Union is a labor organization within themeaningof the Act.3.On and since February 18, 1973, the Union has beenthe exclusive bargaining representative of Respondent'semployees in an appropriate unit consisting of all pro-duction and maintenance employees, excluding supervisoryemployees as defined in the Act, professional employees,guards and watchmen.4.Respondent has violated Section 8(a)(1) of the Act asmore fully found hereinabove in the Decision by interroga-tion of employees concerning union activities, hints orindications of pay increases, and pay increases as means ofinterference with union activities.5.Respondent has violated Section 8(a)(3) and (1) oftheAct by discriminatorily discharging employees onFebruary 19-20, 1973, because of union activities.6.On and since February 19, 1973, Respondent hasviolated Section 8(a)(5) and (1) of the Act by refusing tobargain collectively with the Union.ORDER32D.M. Rotary Press, Inc., its officers, agents, succes-sors,and assigns, shall:1.Cease and desist from:(a) Illegally interrogating employees regarding unionactivities.(b) Indicating to employees that pay raises might beforthcoming and granting pay raises,in order to interferewith and to discourage union activities.(c)Discouraging union activities by discriminatorilyterminating employees because of union activities.(d)Refusing to bargain collectively with Graphic ArtsInternational Union,Local 508,AFL-CIO,and making afair election impossible by engaging in serious unfair laborpractices.(e) In any like or related manner interfering with,restraining,or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2.Take thefollowing affirmative action to effectuatethe policies of the Act:(a)Make whole for any loss of pay all employeesdischarged on February19-20, 1973,from that date untilthe date of the offer of reinstatement,less intermediateearnings and with the computation being made on aquarterly basis and at 6 percent interest,all as more fullydescribed in that portion of this Decision entitled "TheRemedy"(b) Upon request, bargain collectively with Graphic ArtsInternational Union,Local 508,as the exclusive bargainingagent of the employees in the appropriate unit,described inthisDecision, and, if agreement is reached,embody thesaid agreement in a signed written contract.(c)Post at its Sharonville,Ohio,plant, the noticeattached hereto as"Appendix."33 Copies of said notice, onforms provided by the Regional Director for Region 9shall,afterbeing signed by Respondent,be postedimmediately in conspicuous places and in places wherenotices to employees are posted, and be maintained for 60consecutive days. Reasonable steps shall be taken to ensurethat said notices are not altered,defaced,or covered byother material.(d) Notify the said Regional Director,in writing,within20 daysfrom the date of this Decision, what steps theRespondent has taken to comply herewith.31After her February 19 discharge.Baker next appears on the April 11,1973, payroll32 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.3J In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt ofAppeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAs a result of a trial in which all parties were representedby their attorneys, the Administrative Law Judge of theNational Labor Relations Board, who heard the evidence,has found that we have committed certain unfair laborpractices and we have been ordered to remedy these unfairlabor practices. Accordingly, we advise you that: 376DECISIONS OF NATIONALLABOR RELATIONS BOARDWE WILL NOT illegally interrogate employees regard-ing union activities.WE WILL NOT, for the purpose of interfering with ordiscouraging union activities, grant wage increases orother benefits.WE WILL NOT discharge employees because theyengage in union activities, including the selection of aUnion as their collective-bargaining agent.WE WILL pay the employees whom we discharged onFebruary 19-20, 1973, the wages they have lost fromthe date of their discharge, as more fully explained inthe Decision of the Admimstrative Law Judge.WE WILL, upon request, bargain collectively withGraphic Arts International Union, Local 508, as theexclusive bargaining agent of the employees in theappropriate unit, described in the Administrative LawJudge's Decision, and, if agreement is reached, embodythe said agreement in a signed written contract.WE WILL NOT interfere with, restrain, or coerceemployees in the exercise of rights guaranteed bySection 7 of the NationalLaborRelations Act.DatedByD.M. ROTARYPRESS, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Federal Office BuildingSuite 3003, 550 Main Street, Cincinnati, Ohio 45202,Telephone 513-684-3686.